Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Hibner et al. (US Patent No. 6120462) in view of Rozienblatt (US Patent No. 4650460) and Hoffman et al. (US 2006/0258955) and Salter (US 2006/0000296) references. While in combination these references teach a biopsy system with a biopsy device having a needle/cutter, a tissue sample holder with a plurality of chambers, a control unit, and a remote unit with indictors concerning chamber occupancy, vacuum, and cutter position they do not reasonably teach the indicators as specifically claimed. For example the indicators show a movement of the chamber which is not adequately taught by any of the references. This distinguishes the claimed invention over the prior art by providing the ability to more precisely monitor the usage of the biopsy system with respect to all aspects of the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791